455 So. 2d 635 (1984)
Johnny L. BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 83-1363.
District Court of Appeal of Florida, Fifth District.
September 13, 1984.
James B. Gibson, Public Defender, and Michael S. Becker, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Mark C. Menser, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
When the greater weight of the evidence[1] supports a trial judge's finding that *636 a probationer has violated a condition of probation, the decision as to whether or not to revoke the probation is within the discretion of the trial judge. See Harris v. State, 453 So. 2d 228 (Fla. 5th DCA 1984).
AFFIRMED.
FRANK D. UPCHURCH, Jr., SHARP and COWART, JJ., concur.
NOTES
[1]  See Singletary v. State, 290 So. 2d 116 (Fla. 4th DCA 1974).